EXHIBIT 10.3

 

LOGO [g89057image002.jpg]

 

 

Tatum CFO Partners, LLP

 

Interim Executive Services Agreement

 

December 16, 2004

 

Mr. Thomas A. Andruskevich

Chairman of the Board & Chief Executive Officer Mayor’s Jewelers, Inc

14051 NW 14th Street

Sunrise, FL 33323

 

Dear Andruskevich:

 

Tatum CFO Partners, LLP (“Tatum”) understands that Mayor’s Jewelers, Inc. (“the
Company”) desires to engage a partner of Tatum to serve as interim chief
financial officer. This Interim Executive Services Agreement sets forth the
conditions under which such services will be provided.

 

Services; Fees

 

Tatum will make available to the Company Larry Litowitz (the “Tatum Partner”),
who will serve as the Interim Chief Financial Officer of the Company. The Tatum
Partner will become an employee and an appointed officer of the Company and
subject to the supervision and direction of the CEO of the Company, the board of
directors of the Company, or both. Tatum will have no control or supervision
over the Tatum Partner.

 

The Company will pay the Tatum Partner directly a salary of $24,000 a month.

 

In addition, the Company will pay directly to Tatum a fee of $6,000 monthly as
partial compensation for resources provided.

 

The Company will have no obligation to provide the Tatum Partner any benefits or
compensation other than the $24,000 a month as stated above.

 

1



--------------------------------------------------------------------------------

Payments; Deposit

 

Payments to Tatum should be made by direct deposit through the Company’s
payroll, or by an automated clearing-house (“ACH”) payment at the same time as
payments are made to the Employee. If such payment method is not available and
payments are made by check, Tatum will issue invoices to the Company, and the
Company agrees to pay such invoices no later than ten (10) days after receipt of
invoices.

 

The Company will reimburse the Tatum Partner directly for out-of-pocket expenses
incurred by the Tatum Partner in providing services hereunder to the same extent
that the Company is responsible for such expenses of senior managers of the
Company, in accordance with Company policy.

 

Tatum will be entitled to receive all reasonable costs and expenses incidental
to the collection of overdue amounts under this agreement, including but not
limited to attorneys’ fees actually incurred.

 

Company agrees to pay Tatum and to maintain a security deposit of $20,000.00 for
the Company’s future payment obligations to both Tatum and the Tatum Partner
under this agreement (the “Deposit”). If the Company breaches this agreement and
fails to cure such breach as provided in this agreement, Tatum will be entitled
to apply the Deposit to its damages resulting from such breach. Upon termination
or expiration of this agreement, Tatum will return to the Company the balance of
the Deposit remaining after application of any amounts to unfulfilled payment
obligations of the Company to Tatum or the Tatum Partner as provided for in this
agreement.

 

Converting Interim to Permanent

 

The Company will have the opportunity to make the Tatum Partner a permanent
member of Company management at any time during the term of this agreement by
entering into another form of Tatum agreement, the terms of which will be
negotiated at such time.

 

Hiring Tatum Partner Outside of Agreement

 

During the twelve (12)-month period following termination or expiration of this
agreement, other than in connection with another Tatum agreement, the Company
will not employ the Tatum Partner, or engage the Tatum Partner as an independent
contractor, to render services of substantially the same nature as those to be
performed by the Tatum Partner as contemplated by this agreement. The parties
recognize and agree that a breach by the Company of this provision would result
in the loss to Tatum of the Tatum Partner’s valuable expertise and revenue
potential and that such injury will be impossible or very difficult to
ascertain. Therefore, in the event this provision is breached, Tatum will be
entitled to receive as liquidated damages an amount equal to twenty-five percent
(25%) of the Tatum Partner’s Annualized Compensation (as defined below), which
amount the parties agree is reasonably proportionate to the probable loss to
Tatum and is not intended as a penalty. If, however, a court or arbitrator, as
applicable, determines that liquidated damages are not appropriate for such
breach, Tatum will have the right to seek actual damages. The amount will be due
and payable to Tatum upon written demand to the Company. For this purpose,
“Annualized Compensation” will mean monthly Salary equivalent to what the Tatum
Partner would receive on a full-time basis multiplied by twelve (12), plus the
maximum amount of any bonus for which the Tatum Partner was eligible with
respect to the then current bonus year.

 

2



--------------------------------------------------------------------------------

Term & Termination

 

This agreement shall have a term of ninety (90) days following the date hereof,
after which it shall expire unless extended by the parties in writing at least
fifteen (15) days prior to the scheduled expiration date for such extension
period as they may agree. In the event the parties agree to extend this
agreement on an at-will basis, then, during the at-will period, a minimum of
fifteen (15) days’ advance written notice must be given by the party desiring to
terminate this agreement, during which Tatum shall continue to be paid and, if
requested by the Company, to perform services hereunder.

 

Tatum retains the right to terminate this agreement immediately if (1) the
Company is engaged in or asks the Tatum Partner to engage in or to ignore any
illegal or unethical activity, (2) the Tatum Partner dies or becomes disabled,
or (3) the Tatum Partner ceases to be a partner of Tatum for any other reason.
For purposes of this agreement, disability will be as defined by the applicable
policy of disability insurance or, in the absence of such insurance, by Tatum’s
management acting in good faith. The Company retains the right to terminate this
agreement immediately if (1) Tatum Partner engages in any illegal or unethical
activity or (2) the Tatum Partner dies or becomes disabled.

 

In the event that either party commits a breach of this agreement and fails to
cure the same within seven (7) days following delivery by the non-breaching
party of written notice specifying the nature of the breach, the non-breaching
party will have the right to terminate this agreement immediately effective upon
written notice of such termination.

 

Insurance

 

The Company will provide Tatum or the Tatum Partner with written evidence that
the Company maintains directors’ and officers’ insurance in an amount reasonably
acceptable to the Tatum Partner at no additional cost to the Tatum Partner, and
the Company will maintain such insurance at all times while this agreement
remains in effect. In addition, if at such time it is necessary to put a “tail”
in place, the Tatum Partner would be covered no less favorably than the other
Mayor’s officers.

 

Disclaimers, Limitations of Liability & Indemnity

 

Tatum assumes no responsibility or liability under this agreement other than to
render the services called for hereunder and will not be responsible for any
action taken by the Company in following or declining to follow any of Tatum’s
advice or recommendations. Tatum represents to the Company that Tatum has
conducted its standard screening and investigation procedures with respect to
the Tatum Partner becoming a partner in Tatum, and the results of the same were
satisfactory to Tatum. Tatum disclaims all other warranties, either express or
implied. Without limiting the foregoing, Tatum makes no representation or
warranty as to the accuracy or reliability of reports, projections, forecasts,
or any other information derived from use of Tatum’s resources, and Tatum will
not be liable for any claims of reliance on such reports, projections,
forecasts, or information. Tatum will not be liable for any non-compliance of
reports, projections, forecasts, or information or services with federal, state,
or local laws or regulations. Such reports, projections, forecasts, or
information or services are for the sole benefit of the Company and not any
unnamed third parties.

 

In the event that any partner of Tatum (including without limitation the Tatum
Partner to the extent not otherwise entitled in his or her capacity as an
officer of the Company) is subpoenaed or otherwise required to appear as a
witness or Tatum or such partner is required to provide

 

3



--------------------------------------------------------------------------------

evidence, in either case in connection with any action, suit, or other
proceeding initiated by a third party or by the Company against a third party,
then the Company shall reimburse Tatum for the costs and expenses (including
reasonable attorneys’ fees) actually incurred by Tatum or such partner and
provide Tatum with compensation at Tatum’s customary rate for the time incurred.

 

The Company agrees that, with respect to any claims the Company may assert
against Tatum in connection with this agreement or the relationship arising
hereunder, Tatum’s total liability will not exceed two (2) months of Fees.

 

As a condition for recovery of any liability, the Company must assert any claim
against Tatum within three (3) months after discovery or sixty, (60) days after
the termination or expiration of this agreement, whichever is earlier.

 

Tatum will not be liable in any event for incidental, consequential, punitive,
or special damages, including without limitation, any interruption of business
or loss of business, profit, or goodwill.

 

Arbitration

 

If the parties are unable to resolve any dispute arising out of or in connection
with this agreement, either party may refer the dispute to arbitration by a
single arbitrator selected by the parties according to the rules of the American
Arbitration Association (“AAA”), and the decision of the arbitrator will be
final and binding on both parties. Such arbitration will be conducted by the
Atlanta, Georgia office of the AAA. In the event that the parties fail to agree
on the selection of the arbitrator within thirty (30) days after either party’s
request for arbitration under this paragraph, the arbitrator will be chosen by
AAA. The arbitrator may in his discretion order documentary discovery but shall
not allow depositions without a showing of compelling need. The arbitrator will
render his decision within ninety (90) days after the call for arbitration. The
arbitrator will have no authority to award punitive damages. Judgment on the
award of the arbitrator may be entered in and enforced by any court of competent
jurisdiction. The arbitrator will have no authority to award damages in excess
or in contravention of this agreement and may not amend or disregard any
provision of this agreement, including this paragraph. Notwithstanding the
foregoing, either party may seek appropriate injunctive relief from a court of
competent jurisdiction, and either party may seek injunctive relief in any court
of competent jurisdiction.

 

Miscellaneous

 

Tatum will be entitled to receive all reasonable costs and expenses incidental
to the collection of overdue amounts under this Resources Agreement, including
but not limited to attorneys’ fees actually incurred.

 

Neither the Company nor Tatum will be deemed to have waived any rights or
remedies accruing under this agreement unless such waiver is in writing and
signed by the party electing to waive the right or remedy. This agreement binds
and benefits the respective successors of Tatum and the Company.

 

Neither party will be liable for any delay or failure to perform under this
agreement (other than with respect to payment obligations) to the extent such
delay or failure is a result of an act of God, war, earthquake, civil
disobedience, court order, labor dispute, or other cause beyond such party’s
reasonable control.

 

4



--------------------------------------------------------------------------------

The provisions concerning payment of compensation and reimbursement of costs and
expenses, limitation of liability, directors’ and officers’ insurance, and
arbitration will survive the expiration or any termination of this agreement.

 

This agreement will be governed by and construed in all respects in accordance
with the laws of the State of Georgia, without giving effect to
conflicts-of-laws principles.

 

The terms of this agreement are severable and may not be amended except in
writing signed by the party to be bound. If any portion of this agreement is
found to be unenforceable, the rest of the agreement will be enforceable except
to the extent that the severed provision deprives either party of a substantial
benefit of its bargain.

 

Nothing in this agreement shall confer any rights upon any person or entity
other than the parties hereto and their respective successors and permitted
assigns and the Tatum Partner.

 

Each person signing below is authorized to sign on behalf of the party
indicated, and in each case such signature is the only one necessary.

 

Bank Lockbox Mailing Address for Deposit and Fees:

 

Tatum CFO Partners, LLP

P.O. Box 403291

Atlanta, GA 30384-3291

 

Electronic Payment Instructions for Deposit and Fees:

 

Bank Name:                             

Branch:                             

Routing  Number:                             

Account Name: Tatum CFO Partners, LLP

Account Number:                             

Please reference: Mayor’s Jewelers, Inc., in the body of the wire.

 

Please sign below and return a signed copy of this letter to indicate the
Company’s agreement with its terms and conditions.

 

We look forward to serving you.

 

5



--------------------------------------------------------------------------------

Sincerely yours,

 

TATUM CFO PARTNERS, LLP

 

     

Acknowledged and agreed by:

 

Mayor’s Jewelers, Inc.

/S/    NEIL HAMILTON                /S/    THOMAS A. ANDRUSKEVICH        
Signature       Signature Neil Hamilton                Thomas A. Andruskevich  
      (Print name) Area Managing Partner for TATUM CFO PARTNERS, LLP      
President & CEO         (Title)          December 16, 2004         (Date)

 

6